DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-6 are currently pending and have been examined herein. 

3.	Acknowledgment is made of applicant's claim for foreign priority based on applications filed in United Kingdom on February 2, 2017. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(a), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and 
-a translation of the priority application (if not in English).  

In the instant case Applicant has not perfected the right of priority by providing a certified copy of the priority application. The effective filing date of the Application is considered to be February 1, 2018 which is the filing date of PCT/GB2018/050298. 


Claim Objections
4.	Claim 1 is objected to because of the following informalities:  the words “Measuring” and “Determining” should not be capitalized.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 6 is drawn to “The use of the level of methylation of a cervical cancer marker, in combination with a patients age, to determine the level of risk of developing cervical cancer or pre-cancer”. However claim 6 fails to provide any method steps for the recited uses.  MPEP 2173.05(q) provides that “use” claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 101 because a “use” is not among the categories of patentable inventions specified in 101. 

7.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the level of methylation of a cervical cancer marker (i.e., POU4F3 or HS3ST2) and risk of developing cervical cancer or pre-cancer. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “determining” the level of risk based on the level of methylation and the patients age (clms 1 and 5).  The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may determine the level of risk by thinking about the methylation level and the patients age. 
The claims recite a step of “correlating” the level of marker methylation with the patients age using the isorisk curve shown in Fig 1 or 2. The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may make the correlation by looking at the isorisk curve and thinking about where the patients age and methylation level fall on the isorisk curve. 
   Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite the steps of obtaining a sample of nucleic acid from a cervical cell from a subject, treating the nucleic acid obtained with sodium bisulfite, and measuring the level of methylation of a cervical cancer marker within the treated nucleic acid. These steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite the steps of obtaining a sample of nucleic acid from a cervical cell from a subject, treating the nucleic acid obtained with sodium bisulfite, and measuring the level of methylation of a cervical cancer marker within the treated nucleic acid. These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics.  The claims recite bisulfite treating nucleic and measuring the level of methylation. 
The claims instruct one to perform a bisulfite treatment and then perform any method of measuring methylation.  The claims do not require the use of any particular non-conventional reagents (i.e., primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0028] Methods of measuring the level of methylation of the marker are well known in the art. Suitable methods include Methylation-Specific PCR (MSP), bisulfite sequencing including whole genome bisulfite sequencing (also known as BS-Seq), ChIP-on-chip assays, Methylated DNA immunoprecipitation (MeDIP), pyrosequencing, quantitative analysis of methylated alleles (QAMA) and restriction enzyme based methods such as the HELP assay, Restriction landmark genomic scanning and Methyl Sensitive Southern Blotting. Preferably the level of methylation is determined by methylation sensitive PCR.

Further the teachings in the prior art demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example the prior art of Kocsis (Int. J. Cancer 140, 1119-1133 pub online 11/22/2016) discloses POI4F3 methylation as a potential biomarker of cervical precancer and cancer.  Kocsis teaches that  the CONFIDENCE MARKER test measures the methylation level of CpG sites in the promoter region of POU4F3 by qMSP.  Kocsis teaches that direct bisulfite treatment was performed on LBC samples.  The bisulfite converted DNA was then subjected to real time PCR (page 1122, col 1 to page 1123, col 1).
Additionally the prior art of  Hansel (PLOS ONE 3/2014 Vol 9 Issue 3 pages 1-9) teaches a DNA methylation signature for the triage of high risk human papillomavirus DNA-positive women. Hansel teaches that a methylation signature comprising the 5' regions of the genes DLX1, ITGA4, RXFP3, SOX17 and ZNF671 specific for CIN3 and cervical cancer (termed CIN3+) was identified and validated. Hansel further teaches DNA was isolated from tissue samples and bisulfite treated.  The treated DNA was then used for qMSP (page 2, col 1-2).
Finally it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-5 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of “identifying” a patient at risk of developing cervical pre-cancer or cervical cancer, yet the method only requires active process steps of “measuring” and “determining”.   Thus it is not clear if applicant intends to cover only a method of “measuring” and “determining” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble (because identifying is not necessarily equivalent in scope to determining). If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Claim 4 is rejected to for referring to specific figures and/or tables in the specification (Figures 1 and 2).  MPEP 2173.05(s) states that “Where possible claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”   
Claim 4 is indefinite because it requires “correlating the level of marker methylation with the patients age using the isorisk curve shown in Figure 1 or 2”.  Here the recitation of “marker” broadly encompasses any cervical cancer marker.  However the specification (para 0040) teaches that the isorisk curves shown in Figure 1 or 2 are for POU4F3.  Thus it appears that the recited isorisk curve would not be functional in methods where any cervical cancer marker is measured. 
Claim 5 is rejected over the recitation of “a subject” and “the subject”.  It is noted that claim 5 depends from claim 1 which refers to “a patient” and “the patient”.  It is unclear if the subject and the patient are the same or different.  Clarification is requested. 
Claim 6 is drawn “The use of the level of methylation of a cervical cancer marker, in combination with a patients age, to determine the level of risk of developing cervical cancer or pre-cancer”. Claim 6 is indefinite because it attempts to claim a process without setting forth any steps involved in the process.  See MPEP 2173.05(q). 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to a method of identifying a patient at risk of developing cervical pre-cancer or cervical cancer.    The claims recite steps of “measuring” the level of methylation of a cervical cancer marker and “determining” the level of risk based on the level of methylation and the patients age.  
In the instant case, the claims do not set forth the cervical cancer marker in terms of sufficient relevant identifying characteristics.  The claims encompass measuring the methylation level of a large genus cervical cancer markers that have been identified only  in terms of their function. 
The specification (para 0016) states that "Cervical cancer marker" as used herein refers to a marker which has an increased level of methylation in patients with cervical cancer. Such markers are well known in the art. Preferably the cervical cancer marker is selected from POU4F3 (as described in Chen et al (2014) Journal of international Cancer 135(1):117-27) or HS3ST2 (heparan sulfate-glucosamine 3-sulfotransferase 2), both of which show high levels of methylation in cancerous tissue. Most preferably the marker is POU4F3, as this demonstrates a high level of methylation in positive samples, and the greatest difference between positive and negative samples i.e. cancerous and non-cancerous states. 
The specification provides written description for the following cervical cancer markers: POU4F3 and HS3ST2.  The specification does not describe any other species within the claimed genus to show possession of those species. 
Regarding the genus of cervical cancer markers, the specification does not describe any structural features of the disclosed markers (POU4F3 and HS3ST2) that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed markers (POU4F3 and HS3ST2) that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they are associated with cervical cancer, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the markers (POU4F3 and HS3ST2) disclosed in the specification, the disclosed markers are not a “representative number” of species within the claimed genus. 
Because the markers (POU4F3 and HS3ST2) are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the cervical cancer markers would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of the cervical cancer markers is not sufficient to describe the claimed genus of cervical cancer markers.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession at the claimed genus as a whole at the time of filing. 


10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kocsis (Int. J. Cancer 140, 1119-1133 pub online 11/22/2016).
Kocsis discloses POI4F3 methylation as a potential biomarker of cervical precancer and cancer.  Kocsis teaches that  the CONFIDENCE MARKER test measures the methylation level of CpG sites in the promoter region of POU4F3 by qMSP.  Kocsis teaches that direct bisulfite treatment was performed on LBC samples.  The bisulfite converted DNA was then subjected to real time PCR (page 1122, col 1 to page 1123, col 1). Kocsis teaches that a recent analysis of the clinical performance POU4F3 was found to be 74% sensitive and 89% specific when used in triage of hrHPV positives by Pun et al. Even though DNA methylation provides a quantitative result, currently no generally accepted methods exist to determine the cut-off value for methylation biomarkers. However, the importance to set the qMSP thresholds in order to avoid missing relevant high-grade CIN lesions was previously mentioned. Since the methylation level may show age-related distribution, the optimal cut-off value has to be selected with respect to the age of the subject. Since the median M-index level of CIN2+ cases in the population under 30 years differs significantly from that of the population over 30 years, showing remarkable differences in the distribution of M-index values as well, namely 35.2 (IQR 32.5; min-max 5.9–536.1) vs. 255.1 (IQR 864.5; min-max 4.1–5276.2) (Table 1a), it was deemed reasonable to adjust the cut-off threshold respecting these age groups. Consequently, the cut-off value of POU4F3 methylation biomarker test needs to be different in the age group under 30 in order to avoid missing relevant high-grade CIN lesions and achieve high sensitivity (page 1125). Thus Kocsis teaches a method of identifying a patient at risk of developing cervical pre-cancer or cervical cancer comprising: (a) measuring the level of methylation (qMSP) of a cervical cancer marker (POU4F3) in a sample (LBC) obtained from the patient; and (b) determining the level of risk based on the level of methylation and the patient's age. 
Regarding Claim 2 Kocsis teaches that the cervical cancer marker is POU4F3 (page 1122, col 1). 
 Regarding Claim 3 Kocsis teaches patients over 30 years old (see Table 1). 
Regarding Claim 5 Kocsis teaches a method comprising the steps of (a) obtaining a sample of nucleic acid from a cervical cell from a subject; (b) treating the nucleic acid obtained with sodium bisulfite; and (c) measuring the level of methylation of a cervical cancer marker within the treated nucleic acid; and (d) determining the level of risk of developing cervical pre-cancer or cancer based on the level of methylation in combination with the age of the subject page 1122, col 1 to page 1123, col 1, 1125). 
Regarding Claim 6 Kocsis teaches a method of using the level of methylation of a cervical cancer marker, in combination with a patients age, to determine the level of risk of developing cervical cancer or pre-cancer (page 1125). 

13.	Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansel (PLOS ONE 3/2014 Vol 9 Issue 3 pages 1-9).
	Regarding Claim 1 Hansel teaches a DNA methylation signature for the triage of high risk human papillomavirus DNA-positive women. Hansel teaches that a methylation signature comprising the 5' regions of the genes DLX1, ITGA4, RXFP3, SOX17 and ZNF671 specific for CIN3 and cervical cancer (termed CIN3+) was identified and validated. A high detection rate of CIN3+ was obtained if at least 2 of the 5 markers were methylated. Of note is that the detection rate of CIN3 differed between age groups. Eight of nine CIN3 were detected among women ≥30 years of age but only five of fourteen among <30 year old group (p = 0.03). The specificity for CIN3+ in the older age group was 76.6% (95% CI 65.6-85.5%) (abstract). Hansel further teaches DNA was isolated from tissue samples and bisulfite treated.  The treated DNA was then used for qMSP (page 2, col 1-2). Hansel teaches that  stratifying the data by age revealed interesting differences in the detection rate of CIN. Among women histopathologically diagnosed with CIN3, 36% (5/14) were detected by at least 2 markers among women <30 years of age, but 89% (8/9) among ≥30 year old group (Table 2). The two proportions differ significantly (p = 0.03). These differences are still observed even when altering the algorithm to at least 3 of 5 markers to be methylated in order to be scored positive (Table 2, Table S3). However, under such stringent conditions the overall detection rate of CIN3 would only be 35% which is clearly too low in a triage setting. Accordingly, the diagnostic performance of the methylation marker panel is best for the algorithm “at least 2 of 5”. Under these conditions the assay has a statistically significant higher sensitivity for CIN3+ of 96.2% (95% CI 80.4–100%) in women ≥30 years of age as compared to the younger women (p<0.01) (Table 3). Specificity was 76.6% (95% CI 65.6–85.5%) in women ≥30 years which is about 10% lower than in younger ages (p = 0.07) (Table 3, row a) (page 3). Thus Hansel teaches a method of identifying a patient at risk of developing cervical pre-cancer or cervical cancer comprising: (a) measuring the level of methylation (qMSP) of a cervical cancer marker (DLX1, ITGA4, RXFP3, SOX17 and ZNF671) in a sample (cervical tissue) obtained from the patient; and (b) determining the level of risk based on the level of methylation and the patient's age. 
Regarding Claim 3 Hansel teaches patients over 30 years old (abstract). 
Regarding Claim 5 Hansel teaches a method comprising the steps of (a) obtaining a sample of nucleic acid from a cervical cell from a subject; (b) treating the nucleic acid obtained with sodium bisulfite; and (c) measuring the level of methylation of a cervical cancer marker within the treated nucleic acid; and (d) determining the level of risk of developing cervical pre-cancer or cancer based on the level of methylation in combination with the age of the subject (page 2-3). 
Regarding Claim 6 Hansel teaches a method of using the level of methylation of a cervical cancer marker, in combination with a patients age, to determine the level of risk of developing cervical cancer or pre-cancer (page 2-3). 



Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel (PLOS ONE 3/2014 Vol 9 Issue 3 pages 1-9) in view of Lim (Gynecologic Oncology 119 (2010) pages 225-231). 
The teachings of Hansel are presented above. 
Hansel does not teach a method wherein the cervical cancer marker is HS3ST2. 
However Lim teaches that they assessed the methylation status (Methylight) of CCNA1, DAPK1, HS3ST2, PAX1, and TFPI2 to improve diagnostic accuracy of cervical cancer.  For each gene, there was increasing frequency of methylation from normal and LSIL (CIN1), through HSIL (CIN2 and CIN3), to SCC. Methylation of ≥ 1 of genes investigated was observed in 88% of combined HSIL (CIN2 and CIN3) and SCC cases. All genes showed significant increase in methylation level (PMR value) with increasing disease grade (p < 0.005).  Based on receiver operating characteristic (ROC) analysis, HS3ST2 was the most significant candidate in segregating HSIL/SCC from normal/LSIL cases (p < 0.0001); at an optimal cutoff value, sensitivity and specificity between 70% and 80% were obtained (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hansel by further measuring the methylation level of HS3ST2 as suggested by Lim.  One of skill in the art would have been motivated to include this additional gene since Lim teaches that HS3ST2 was the most significant candidate in segregating HSIL/SCC from normal/LSIL cases (p < 0.0001); at an optimal cutoff value, sensitivity and specificity between 70% and 80% were obtained (abstract). 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634